Appeal by relator from two purported judgments of the Supreme Court, Dutchess County (described in the notices of appeal by the respective dates of June 1, 1970 and January 8, 1971, and as having dismissed writs of habeas corpus). Relator in his petition for both writs sought to be transferred from Matteawan State Hospital to a civil hospital. On the return date of the second writ an application for an order authorizing further retention of relator was also before the court. Both those matters were consolidated and a hearing was held on relator’s existing mental state. Following the hearing a retention order was made by said court, dated January 8, 1971. Appellant’s brief on these appeals abandons his appeal from the first purported judgment and is addressed only to the order of retention. However, no notice of appeal was filed with respect to that order. Appeals from the two purported judgments dismissed, without costs. It appears that no such judgments were made. Had such judgments been made and entered and were an appeal from the retention order properly before us, we would have affirmed such judgments and such order, on the ground that the testimony at the ^hearing on January 8, 1971 fully supported the dismissal of the writs of habeas corpus and the order of retention. Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.